Barclay, O. J.
(dissenting). — Certain testimony declared by the second division of this court inadmissible under the law in force at the time of the first trial of this cause (132 Mo. 301) is held by my learned brother Gantt to have been properly admitted at a later trial, because of the passage of a statute in the meanwhile authorizing the use of such testimony. Laws 1895, p. 284. The said act of 1895 does not in express terms purport to apply to then pending causes.
Without discussing whether that statute falls under the ban of the Constitution as an ex post facto or a retrospective law, it seems to me, with due respect, that the existing law of Missouri does not sanction the application of such a statutory change in the rules of evidence to criminal proceedings already begun. The general statutes governing the effect of legislation in Missouri .appear to disclose an intent to forbid the introduction into pending criminal cases of such an alteration in the law as the said act of 1895 produces. It may be well to mention here certain sections of our statutes bearing on this question:
“Sec. 6594. Former lato, when not revived. — When a law repealing a former law, clause or provision shall be itself repealed, it shall not be construed to revive such former law, clause or provision, unless it be otherwise expressly provided; nor shall any law repealing any former law, clause or provision be construed to abate, annul or in anywise affect any proceedings had *424or commenced under or by virtue of the law so repealed, but the same shall be as effectual and be proceeded on to final judgment and termination as if the repealing law had not passed, unless it be otherwise expressly provided.
“Sec. 6597. Fine incurred, not affected by repeal of law. — No offense committed, and no fine, penalty or forfeiture incurred previous to the time when any statutory provision 'shall be repealed, shall be affected by such repeal; but the trial and punishment of all such, offenses, and the recovery of such fines, penalties and forfeiture shall be had, in all respects, as if the provisions had remained in force.
“Sec. 6598. Actions pending at time of repeal.— No action, plea, prosecution, civil or criminal, pending at the time any statutory provisions shall be repealed, shall be affected by such repeal; but the same shall proceed, in all respects, as if such statutory provisions had not been repealed, except that all such proceedings had after the time of taking effect of the Revised Statutes shall be conducted according to the provisions of such statute, and shall be in all respects subject to the provisions thereof, so far as they are applicable.”
Section 3972, founded on section 6597 but introduced as a new section in the criminal code of procedure of 1879 (R. S. 1879, sec. 3151) indicates the same legislative intent (as to the point of present discussion) manifested in the sections previously quoted, except that it mercifully gives to one accused of crime the benefit of any change of law that may reduce the penalty for the offense.
The exception stated in the latter lines of section 6598 suggests that the intention of the lawgivers was to apply to pending cases any change of procedure that might be made by a general revision of the statutes, as well as to suppress the abuse of permitting interested *425parties to procure statutory amendments of the law to fit the needs of their own cases, at times when no close scrutiny of such amendments was likely to occur. The supposed vigilance of those engaged in the decennial revision of the statute law is evidently regarded as a sufficient protection against the danger of legislation for particular cases which section 6598 is designed to prevent.
If this view of the meaning of that section is correct, there can be no doubt that it governs the pending appeal. For the submission of testimony to support the State’s case, at a trial upon an indictment for murder, is plainly a part of the “proceedings” in the cause referred to in the section cited.
My interpretation of our laws above mentioned is that they forbid, by clear implication at least, the application of the act of 1895 to the case at bar. Hence my dissent to the judgment of affirmance.
Whatever may be our impression of the merits of the defendant’s case, he, nevertheless, is entitled to a fair trial, and to the benefit of every safeguard afforded him by the laws of the land.